UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4954


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PATRICK AARON WAZNY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
Chief District Judge. (7:10-cr-00125-FL-1)


Submitted:   April 24, 2012                 Decided:   May 10, 2012


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, James E. Todd, Jr., Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Patrick   Aaron     Wazny    pleaded      guilty,    pursuant        to   a

written plea agreement, to one count of distribution of child

pornography, in violation of 18 U.S.C.A. § 2252(a)(1) (West 2006

& Supp. 2011), and one count of possession of child pornography,

in violation of 18 U.S.C.A. § 2252(a)(2).                  The district court

calculated Wazny’s Guidelines range under the U.S. Sentencing

Guidelines Manual (2010) at 324 to 360 months’ imprisonment and

sentenced Wazny to 240 months’ imprisonment on the distribution

count and a consecutive sentence of 100 months’ imprisonment on

the   possession   count,    for    a   total     imprisonment      term   of    340

months.   On appeal, Wazny’s counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but questioning whether

the district court erred in the manner in which it determined

that consecutive prison terms were warranted in Wazny’s case.

The   Government   has     moved   to   dismiss      the   appeal    of    Wazny’s

sentence based on his waiver of appellate rights.                 We dismiss in

part and affirm in part.

           A   defendant    may    waive    the    right   to   appeal     if   that

waiver is knowing and intelligent.            United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the plea colloquy performed in accordance

                                        2
with    Fed.    R.   Crim.    P.     11,   the     waiver    is     both      valid    and

enforceable.         United    States      v.    Johnson,     410 F.3d 137,    151

(4th Cir. 2005).        Whether a defendant validly waived his right

to appeal is a question of law that this Court reviews de novo.

United States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).

            Our review of the record leads us to conclude that

Wazny knowingly and voluntarily waived the right to appeal his

340-month prison sentence.             We therefore grant the Government’s

motion to dismiss and dismiss the appeal of Wazny’s sentence.

Although    Wazny’s     appeal       waiver     insulates     his      sentence       from

appellate review, the waiver does not prohibit our review of his

convictions pursuant to Anders.                 In accordance with Anders, we

have reviewed the remainder of the record in this case and have

found no meritorious issues for review.                      We therefore affirm

Wazny’s convictions and dismiss the appeal of his sentence.

            This     Court    requires      that    counsel       inform      Wazny,    in

writing,   of    the   right    to    petition      the   Supreme       Court    of    the

United States for further review.                   If Wazny requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this Court for

leave to withdraw from representation.                      Counsel’s motion must

state that a copy thereof was served on Wazny.

            We dispense with oral argument because the facts and

legal   contentions     are    adequately        presented        in   the     materials

                                           3
before   the   Court   and   argument   would   not   aid   the   decisional

process.

                                                       DISMISSED IN PART;
                                                         AFFIRMED IN PART




                                    4